UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15( d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 16, 2013 PAULSON CAPITAL CORP. (Exact name of registrant as specified in its charter) Commission File Number: 000-18188 Oregon 93-0589534 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1331 N.W. Lovejoy Street, Suite 720, Portland, Oregon (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 503-243-6000 Former name or former address if changed since last report: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 16, 2013, Chester L.F. Paulson resigned from the Board of Directors of Paulson Capital Corp. (the “Registrant”), and the Registrant’s Board appointed Dr. Denis Burger to fill Mr. Paulson’s vacancy. Dr. Burger was also appointed to serve as a member of the Registrant’s Audit and Compensation Committees. There are no arrangements or understandings between Dr. Burger and any other persons pursuant to which Dr. Burger was selected as a director, and there are no transactions in which the Registrant was or is to be a participant and in which Dr. Burger had or will have a direct or indirect material interest that are required to be reported pursuant to Item 404(a) of Regulation S-K. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PAULSON CAPITAL CORP. Date: December 20, 2013 By: /s/ Trent Davis Trent Davis President 3
